The Ordinary.
I think that the orphans court erred in allowing the item, $1,872, for the maintenance of the appellant. Of this sum, about $275 are charged for her maintenance during minority, and the remainder for her maintenance after she became of age.
The allegation is, that the entire moneys that came to the guardian’s hands, and other moneys, were expended in the maintenance of the household of which the appellant was a member. The expenditures for the appellant’s sole benefit, are not, and cannot be, specified. The guardian failed to keep any accounts, and all that she can say with reference to the moneys that were entrusted to her is that they, with all other moneys within her control, were expended in maintaining the household, from 1874 to 1887.
I shall consider this item, first, -with reference to that part of it which is charged against the appellant as an infant, and, then, *494with reference to that part of it which is charged against her as a person of full age.
For seven years after her father’s death the appellant resided in the family presided over by her mother, and there is no pretence that any compensation was expected for her maintenance, nor is any now claimed, for that time. Her mother then became her ■guardian, but there was then no change in the manner of living. No application was made to a court for the allowance of maintenance out of the infant’s estate. Neither, indeed, does it definitely appear that any of the ward’s money was expended during her infancy; nor that the support she received, came from her mother. I fail to perceive how an allowance for support, during that time, can be intelligently made. I think that, during the infancy, the appellant and respondent must be regarded as standing in the relation of members of one family, in which the mother .cared for her child, without expectation of compensation. Haggerty v. McCanna, 10 C. E. Gr. 48; Schaedel v. Reibolt, 6 Stew. Eq. 534; Dissenger’s Case, 12 Stew. Eq. 227.
The accounting in question should not treat of the moneys •charged against the appellant for board and maintenance after she became of age. The account should be closed at the termination of the guardianship, and the balance ascertained and de.creed, as of that date. The orphans court has no jurisdiction to .take an account of the subsequent dealings between the parties. The testimony strongly indicates that,-after the appellant became of full age, there was a tacit understanding between her and her mother, evidenced by her acquiescence in the mother’s disposition of her moneys, that the moneys were to be used for the living expenses of the family, and that, to the extent of them, she was to compensate her mother for her maintenance. But that question is not to be determined upon this appeal.
These views lead me to the opinion that the item, $1,872, for board and maintenance of the appellant should have been dis.allowed.
The second objection is to the allowance of commissions and •counsel fee to the guardian, and the costs of the accounting and •of the citation to account.
*495In Dissenger’s Case, 12 Stew. Eq. 227, the guardian, upon being cited, accounted five years after he received the last moneys for his ward, and then nearly fifteen years had elapsed since his appointment as guardian. This court refused to allow him commissions, because of his unlawful delay in accounting. In this case, upon being cited, the guardian accounts nearly thirteen years after her appointment and after the receipt of the last moneys for her ward. Upon the authority of the Dissenger Case, she should not be allowed commissions. '
The charge for counsel fee is in the following language: “ Counsel fee and making account, $15.” It appears to be for two services to the guardian — legal advice and the preparation of an account. This item is not explained in the testimony taken upon the exceptions, and, therefore, I am unable to say how much of it was intended to cover the fee of counsel, or how much of it was required to pay for the preparation of the account. Yor ■can I determine whether the advice of counsel was necessary to the proper management of the ward’s estate. A guardian may employ counsel when such employment is necessary to the due protection or proper management of the estate, and reasonable charges for his services will be paid out of the estate. Wolfe’s Case, 7 Stew. Eq. 223; Kingsland v. Scudder, 9 Stew. Eq. 284. But it is the duty of the guardian herself to keep the accounts of the estate, and to render an account of her guardianship at the times required by the law. Her commissions compensate her for this work. If she employs another to do it in her stead, she must pay that person from her private purse. Ib.
It is obvious that part of this item should be disallowed, and .that the other part of it may not be properly chargeable against the estate. In matters of discharge, such as this, the burden is upon the accountant to satisfy the court that the disputed item should be allowed. Kirby v. Coles, 3 Gr. 441. There is nothing in the case from which it can be determined whether any part of this item should be allowed. It must then be disallowed.
The ninety-eighth section of the orphans court act (Rev. p.773) provides that where a guardian shall fail to account as the law requires, he may be cited tó account, and that the costs of such *496citation and of the proceedings thereon, shall be paid by the guardian out of his private estate, unless the court, for good cause, shall order otherwise. I see no reason why the accountant, in this case, should be relieved from the payment of these costs. Before the court can relieve her, it must be satisfied that good and substantial reasons for doing so exist. The court cannot grant such release as an act of bounty or because of sympathy. The fees of the court and surrogate, save so far as they grow out of the exceptions to the account, should be paid out of the estate, but so far as they relate to the exceptions they must be paid by the accountant.
The decree of the orphans court will be reversed, with costs.